Citation Nr: 0031228	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for otitis.

3.  Entitlement to service connection for a lung disorder, to 
include obstructive lung disease.

4.  Entitlement to service connection for a lung disorder 
claimed as secondary to nicotine dependence and tobacco use.

5.  Entitlement to service connection for a lung disorder as 
a result of asbestos exposure.

6.  Entitlement to service connection for a bilateral foot 
disorder, to include a right foot disorder or a left foot 
disorder.

7.  Entitlement to an increased (compensable) initial 
evaluation for gastritis, small hiatal hernia, from September 
25, 1997, to May 11, 1998, and to an initial evaluation in 
excess of 10 percent from May 11, 1998.

8.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability, variously diagnosed as 
arthritis or retropatellar pain syndrome.

9.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbar spine, with 
radiculopathy to the left leg, from February 1, 1996, to 
March 1, 1999, and to an evaluation in excess of 40 percent 
from March 1, 1999.

10.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease, right shoulder, with 
radiculopathy to right arm and hand (major).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1979, 
from April 1980 to May 1988, and from January 1989 to January 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

By a rating decision issued in December 1996, the RO, in 
pertinent part, granted service connection for degenerative 
disc disease, status post laminectomy, L5-S1, and assigned a 
20 percent evaluation for that disability, effective February 
1, 1996, and also granted service connection for arthritis, 
right knee, and for degenerative joint disease, right 
shoulder, assigning noncompensable evaluations for the latter 
two disabilities.  

By a February 1998 rating decision, the RO, in pertinent 
part, denied service connection for hypertension, otitis, and 
for a lung disorder.  The RO increased the initial evaluation 
for right knee disability to 10 percent, and increased the 
initial evaluation for right shoulder disability to 20 
percent, with each increase effective February 1, 1996.  The 
RO also granted service connection for gastritis and assigned 
a noncompensable evaluation for that disability.  

By a rating decision issued in October 1998, the RO denied 
claims of entitlement to service connection for nicotine 
dependence, for a lung disorder as secondary to nicotine 
dependence and tobacco use, for a lung disorder as a result 
of asbestos exposure, and for right and left (bilateral) foot 
disorders.  In July 1999, the RO increased the evaluation of 
gastritis, small hiatal hernia to 10 percent disabling, 
effective from May 11, 1998, but no earlier.  By a rating 
decision issued in September 1999, the evaluation for lumbar 
spine disability was increased to 40 percent, effective March 
1, 1999.   

The Board points out that whether nicotine dependence had its 
onset in service, or was incurred in service, is a question 
relevant to the issue of service connection for lung 
pathology due to smoking in service.  Therefore, the Board 
has characterized the issue accordingly on the title page.  
After reviewing the evidence and contentions of record, the 
Board finds that the issues on appeal are accurately stated 
as reflected on the title page of this decision.

The veteran's claims of entitlement to service connection for 
a bilateral foot disorder, to include a right foot disorder 
or a left foot disorder, for nicotine dependence, and for a 
lung disorder, to include an obstructive lung disorder, or a 
lung disorder due to nicotine dependence and tobacco use, or 
a lung disorder due to asbestos exposure, and the claim of 
entitlement to service connection for otitis, are addressed 
in the REMAND appended to this decision.


FINDINGS OF FACT

1.  The medical evidence establishes that there is no 
diagnosis of hypertension.

2.  From September 1997 to May 11, 1998, the veteran's 
service-connected gastritis, small hiatal hernia, was 
manifested by epigastric pain but not by nausea, vomiting, 
hematemesis, melena, or anemia, or other symptomatology.

3.  From May 11, 1998, the veteran's service-connected hiatal 
hernia has been manifested by intermittent heartburn, 
dysphagia, and abnormal thickening of the mucosal folds of 
the duodenal bulb, but is not manifested by weight loss, 
anemia, or impairment of health.

4.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain, resistance on 
passive motion, and by crepitation on palpation, but is not 
manifested by limitation of range of motion, subluxation, 
lateral instability, or by evidence of abnormality on 
radiologic examination.

5.  From February 1, 1996, to March 1, 1999, the veteran's 
service-connected degenerative disc disease, lumbar spine, 
with radiculopathy to the left leg, was manifested by chronic 
low back pain, cramping and numbness in the left leg, and 
weakness of the lower extremity, and by minimal hypertrophic 
changes on radiologic examination, but not by gait 
abnormality, muscle spasms, loss of disc space, sciatic 
neuropathy, or inability to work as a carpenter.

6.  Since March 1, 1999, the veteran's service-connected 
degenerative disc disease, lumbar spine, with radiculopathy 
to the left leg, is manifested by increased pain, recurring 
attacks of severe pain, with periods of relief, increased 
radiologic changes, and by muscle spasm, but not by 
pronounced symptoms of intervertebral disc disease, absent 
ankle jerk, or inability to work as a carpenter.

7.  The veteran's service-connected degenerative joint 
disease, right shoulder, with radiculopathy to right arm and 
hand (major), is manifested by crepitation, by full range of 
motion but with pain on motion, by loss of strength on use 
above shoulder height, and by degenerative changes on 
radiologic examination.


CONCLUSIONS OF LAW

1.  The veteran did not incur hypertension in service or as a 
result of any incident of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2000).

2.  The criteria for an increased (compensable) initial 
evaluation for gastritis, small hiatal hernia, from September 
25, 1997, to May 11, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2000).

3.  The criteria for an initial evaluation in excess of 10 
percent for gastritis, small hiatal hernia, from May 11, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2000).

4.  The criteria for an initial evaluation in excess of 10 
percent for right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5257-5099 (2000).

5.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease, lumbar spine, with 
radiculopathy to the left leg, from February 1, 1996, to 
March 1, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010-5293 (2000).

6.  The criteria for an evaluation in excess of 40 percent 
from March 1, 1999 for degenerative disc disease, lumbar 
spine, with radiculopathy to the left leg, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010-5293 (2000).

7.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease, right shoulder, with 
radiculopathy to right arm and hand (major) is not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he first manifested hypertension in 
service.  The law provides that service connection may be 
granted for disability resulting from disease or injury that 
was incurred in or aggravated by a veteran's active service, 
or may be granted for certain diseases defined as chronic, to 
include arthritis, and manifested, generally to a degree of 
10 percent or more, within a specified presumptive period 
after separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2000).

The veteran also contends that he is entitled to increased 
initial evaluations for service-connected gastritis, hiatal 
hernia, and disabilities of the right shoulder, lumbar spine, 
and right knee.  He contends that the initial evaluations 
currently assigned for these disabilities do not adequately 
reflect the severity of the service-connected disabilities 
during the relevant time periods.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. 

An initial rating, following an original grant of service 
connection, may reflect varying periods of symptomatology.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
veteran's appeal here involves the initial assignment of 
disability evaluations, not appeals for increased 
evaluations, the Board must therefore consider the evidence 
during the entire period covered by the initial evaluation to 
determine if the veteran's level of disability changed during 
that period.  Id. at 126.

Duty to Assist and Procedural Due Process Contentions

The Board notes the veteran's requests, through statements 
from his attorney dated in May 1998 and in October 1998, for 
opinion as to the etiology of claimed medical disorders, for 
a new examination, and for advisory/independent medical 
opinions.  The Board notes that, as to the claims for 
increased initial evaluations, opinion as to etiology is not 
required, as service connection has already been granted; as 
to the claim for service connection for hypertension, an 
opinion as to etiology cannot be obtained, as there is no 
medical diagnosis of the disorder.  

As an initial matter, the Board notes that all of these 
contentions are ancillary to the veteran's underlying claims.  
These contentions are not separately appealable matters.  
When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (2000).  Approval for an 
advisory medical opinion is granted only if VA's Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the evaluation of the severity of any of his 
disabilities is controversial, nor does the medical evidence 
so indicate.  The veteran has been afforded several VA 
examinations.  The Board finds that the multiple VA 
examinations were adequate for rating purposes.  The Board 
finds no evidence to warrant a determination that the 
veteran's claim in this case presents issues of medical 
complexity or controversy so as to warrant approval of an 
advisory medical opinion.  The request for an advisory 
medical opinion is denied.

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded 
multiple VA examinations, including examinations in 1996, 
1997, 1998, and in 1999.  The reports of examinations reflect 
that VA examiners recorded past medical history, noted the 
veteran's current complaints, conducted physical examination, 
and offered assessment.  The Board finds that the 
examinations afforded were adequate for rating purposes, and 
were provided contemporaneous to the veteran's claims.  For 
these reasons, the Board finds that the multiple VA 
examinations provided in 1996 through 1999 are adequate for 
rating purposes.  Thorough and contemporaneous examination 
has been provided, and no further examination is required to 
satisfy the duty to assist the veteran to develop his claim, 
either under the provisions currently applicable, 38 U.S.C.A. 
§ 5103A (Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)) or the provisions applicable 
prior to November 9, 2000.  See 38 U.S.C.A. § 5107(a) (as 
effective prior to October 30, 2000).

Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decision on his claim, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his representative were not 
specific in raising this very general matter, the Board can 
only point to the following reasons and bases supporting its 
decision.

Additionally, the Board notes that the veteran's attorney 
requested that VA "reopen" the veteran's claims "for an 
increase in his service connected disabilit[ies]."  The Board 
notes that the veteran has been granted service connection 
for several disabilities, and the Board further notes that a 
claim for an increased initial evaluation is before the Board 
on appeal for each disability evaluation that the vet 
disagreed with.  The veteran does not have any service-
connected disability for which VA has failed to consider a 
claim of increased severity.

1.  Claim for service connection for hypertension

The veteran's service medical records do not disclose 
diagnosis of or treatment of hypertensin.  The veteran's 
separation examination, conducted in May 1995, discloses a 
recorded blood pressure of 108/70.

On VA examination conducted in October 1996, the veteran's 
blood pressure, when he was sitting, was 120/70.  When he was 
recumbent, his blood pressure was 124/78; when he was 
standing, his blood pressure was 110/76; after exercise, 
sitting, 128/80; two minutes after exercise, 110/70.  No 
diagnosis of hypertension was assigned.

On VA examination conducted in November 1997, the veteran 
reported that he was told of high blood pressure readings 
while in service.  He reported shortness of breath with 
exertion after heavy physical labor lasting one hour.  His 
blood pressure was recorded as 128/82 and 124/78.  The 
examiner concluded that the veteran had normal blood pressure 
and that no diagnosis of hypertension had been established.

On VA examination conducted in January 1998, the veteran's 
blood pressure was recorded as 148/84 in the right arm and 
132/76 in the left arm.  The examiner concluded that the 
veteran's blood pressure was normal.  There was no history of 
or diagnosis of high blood pressure or treatment for high 
blood pressure, although the veteran's reported that his 
blood pressure was elevated on one or two occasions during 
service.  The examiner concluded that a diagnosis of 
hypertension had not been established.

There is no medical evidence that the veteran has been 
medically diagnosed as having hypertension.  In the absence 
of proof that the veteran has a present hypertension 
disability, service connection for hypertension may not be 
granted.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
the veteran contends that he was told his blood pressure was 
high during service, in the absence of an assigned medical 
diagnosis of hypertension during service and post-service, 
the veteran's assertion that he has hypertension is not 
sufficient to establish that he has a present hypertension 
disability.  

Since there is no medical evidence that the veteran had 
hypertension during service, or that he currently has a 
diagnosis of hypertension, the preponderance of the evidence 
establishes that service connection for hypertension is not 
warranted.  The evidence of record also establishes that any 
applicable duty to notify the veteran of the evidence 
required to substantiate his claim and any applicable duty to 
assist the veteran to develop the facts of his claim have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  Claim for compensable initial evaluation for gastritis, 
hiatal hernia

Service medical records disclose that the veteran complained 
of abdominal pain in August 1995.  He was advised to use 
Mylanta.  November 1995 clinical records reflect that the 
veteran had complaints of peptic ulcer disease symptoms.  
Upper gastrointestinal examination showed a small, sliding-
type hiatal hernia.  

By a claim submitted on September 25, 1997, the veteran 
sought service connection for gastritis.  On VA examination 
conducted in January 1998, the veteran denied nausea, 
vomiting, hematemesis, diarrhea, constipation, or melena.  He 
related that his only treatment for epigastric distress was 
use of Tums.  The examiner concluded that the veteran's 
weight was stable, his hemoglobin was normal, and there were 
no signs of anemia.  Radiologic examination of the upper 
gastrointestinal (GI) tract conducted in January 1998 
disclosed a normal swallowing mechanism, a small hiatal 
hernia with no evidence of reflux, and no other 
abnormalities.  The RO granted service connection for 
gastritis, hiatal hernia, effective September 25, 1997.

On VA examination conducted in April 1999, the veteran 
complained of an intermittent sensation of food getting 
stuck.  He reported intermittent heartburn relieved by Tums 
or Rolaids.  There was no organomegaly and no abdominal 
tenderness or masses.  Upper GI examination in March 1999 
disclosed abnormal thickening of the mucosal folds of the 
duodenal bulb suggesting duodenitis or pancreatitis.

The veteran's disability due to service-connected hiatal 
hernia is currently evaluated as noncompensable under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  A 30 percent 
rating is warranted where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is appropriate where the evidence shows two or 
more of the symptoms for the 30 percent evaluation, but of 
less severity.  The highest rating for a hiatal hernia is 60 
percent, and that rating contemplates a level of impairment 
which includes symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.  DC 7346.

A.  Claim for compensable evaluation from September 25, 1997 
to May 11, 1998

During this period, the evidence establishes that the 
veteran's only reported subjective symptom was occasional 
epigastric distress, and such pain was relieved by an over-
the-counter medication (Tums) on an as-needed basis.  There 
is no evidence that the veteran required prescribed 
medication on a continuing basis or that the over-the-counter 
product was not effective.  There is no evidence that the 
veteran had any objective symptoms of gastritis or hiatal 
hernia during this period.  The veteran has not reported that 
he sought medical treatment for any abdominal symptom during 
this period.  Moreover, the radiologic examination conducted 
in January 1998 disclosed that there was no evidence of 
reflux.  The absence of evidence of any objective or 
subjective symptom other than occasional gastric distress 
(heartburn), together with the veteran's own statements that 
his heartburn was relieved by Tums, establishes that the 
disability due to gastritis, hiatal hernia, did not meet the 
criteria for a compensable disability during this period.  
See DC 7346.  The evidence is not in equipoise to warrant a 
finding that the criteria for a 10 percent evaluation were 
met.  38 U.S.C.A. § 5107(b).

B.  Claim for evaluation in excess of 10 percent from May 11, 
1998

From May 11, 1998, the veteran's service-connected hiatal 
hernia has been manifested by subjective complaints of 
intermittent heartburn and subjective complaints of 
dysphagia, and there is abnormal thickening of the mucosal 
folds of the duodenal bulb.

The evidence establishes that there were at least two 
symptoms of hiatal hernia from May 11, 1998, so as to meet 
the criteria for a 10 percent evaluation.  However, this was 
the earliest date on which the presence of two or more 
symptoms is factually ascertainable, so as to warrant a 10 
percent evaluation.  

From May 11, 1998, the record remains devoid of medical or 
other evidence of objective symptoms suggesting that gastric 
reflux or heartburn is affecting the veteran's health.  There 
is no evidence of decreased weight, anemia, or pyrosis, and 
there are no subjective symptoms of increased severity, such 
as substernal pain.  The veteran reports that the epigastric 
distress is still relieved by over-the-counter medication.  

Although the significance of the symptoms of abnormal mucosal 
thickening found on the March 1999 radiologic examination is 
not clear from the medical evidence, and the relationship of 
that symptoms to the veteran's service-connected disability 
is likewise unclear, the Board has considered all 
symptomatology, including the radiologic findings, in 
determining whether the veteran is entitled to a higher 
initial evaluation for this period of the initial rating, as 
none of the symptomatology has been differentiated from the 
veteran's service-connected gastritis, hiatal hernia.  
Mittleider v. West, 11 Vet. App. 181 (1998).   

The evidence establishes that the veteran is able to continue 
his work as a carpenter.  The veteran has not reported 
nausea, vomiting, diarrhea, melena, or any other subjective 
or objective symptoms that might serve to place the evidence 
in equipoise to warrant an evaluation in excess of 10 
percent.  The veteran's symptoms do not meet the criteria for 
the 30 percent rating.  DC 7346.  Even considering all of the 
veteran's gastric or abdominal symptomatology together, the 
preponderance of the evidence is against a finding that the 
criteria for a 30 percent evaluation are met, and the claim 
for an evaluation in excess of 10 percent must be denied. 

3.  Claim for increased initial evaluation for right knee 
disability

On VA examination conducted in October 1996, less than one 
year after the veteran's service discharge, the examiner 
concluded that the veteran had arthritis of the right knee.  
Service connection was granted for that disability, and an 
initial noncompensable evaluation was assigned, but that 
evaluation was subsequently increased to 10 percent.

The October 1996 VA examination discloses that the veteran 
had flexion of the right knee to 140 degrees and extension to 
0 degrees, normal range of motion for a knee, as noted in 
applicable regulations.  38 C.F.R. § 4.71, Plate II.  
Radiologic examination of the right knee conducted in October 
1996 disclosed no fractures or other bony abnormalities.  
There was slight increase in resistance in the right knee 
joint on passive motion and mild crepitation was felt on 
palpation.  The examiner concluded that the veteran had 
arthritis of the right knee.

On VA examination conducted in November 1997, the veteran 
reported that there was no swelling, no locking, and no 
giving way of the right knee.  He reported pain after 
climbing or walking.  Range of motion was essentially the 
same as at the prior examination.  

On VA examination conducted in April 1999, the veteran 
complained of some pain in the right knee.  There was no 
swelling or tenderness of the right knee, but there was some 
crepitus.  The veteran continued to work as a carpenter and 
reported that he did not miss any days as a result of his 
knee disability.

Based on this evidence, the RO assigned a 10 percent 
evaluation for the veteran's service-connected right knee 
disability, variously diagnosed as arthritis, chondromalacia, 
or retropatellar pain syndrome.  That evaluation was 
assigned, by analogy, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257-5099.  Where a condition is not listed in the 
ratings schedule, or, as here, where it is not clear which of 
several medical diagnoses is the cause of the disabling 
symptoms, it is permissible to evaluate the disability by 
analogy to a closely related disease where the functions 
affected, symptomatology and anatomical location are 
analogous.  38 C.F.R. § 4.20.  

Under DC 5257, a 10 percent rating is warranted for an 
impairment of the knee manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for an impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability.  The evidence 
clearly reflects that the veteran does not meet the criteria 
for a 10 percent evaluation under DC 5257, and clearly 
reflects as well that the veteran does not meet the criteria 
for an evaluation in excess of 10 percent under DC 5257.

The Board has considered whether an initial evaluation in 
excess of 10 percent may be assigned for the veteran's right 
knee disability under another diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 
4.71a, DC 5261, a noncompensable rating is assigned where 
flexion in the knee is limited to 60 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Under DC 5260, a 10 percent evaluation is warranted for 
extension limited to 10 degrees, and a 20 percent evaluation 
is warranted for extension limited to 15 degrees.  In this 
case, VA examinations demonstrate little or no loss of range 
of motion, either in extension or in flexion, of the right 
knee.  Thus, the preponderance of the evidence is against a 
compensable, 10 percent evaluation under DC 5260 or 5261.  
Certainly, the evidence likewise is against an evaluation in 
excess of 10 percent under either of those diagnostic codes.  
See 38 C.F.R. § 4.71, Plate II (showing that normal extension 
and flexion of the knee is from 0 to 140 degrees).

Where a veteran is evaluated under DC 5257, a claimant who 
has arthritis of the knee may be rated separately under DC 
5003 for the arthritis.  VAOPGCPREC 23-97.  DC 5003 provides 
that if limitation of motion of a joint is noncompensable 
under the appropriate diagnostic code, a minimum rating of 10 
percent will be assigned, if there is arthritis confirmed on 
radiologic examination.  Since the veteran has no limitation 
of motion of the right knee that is compensably disabling, 
the Board finds application of a 10 percent rating under DC 
5003, but no more, could be assigned, with radiologic 
confirmation of the clinical diagnoses of arthritis.  

The Board does not object to the fact that the RO has 
assigned a compensable evaluation for right knee disability 
under DCs 5257-5099, even though the radiologic examinations 
disclose objective findings of arthritis.  As noted, in this 
case, the diagnoses of arthritis, chondromalacia, or 
retropatellar pain syndrome are based on clinical 
examination.  

The Board notes that VA is required to take pain symptoms and 
weakness into account, to the extent they are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. § 4.40; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 
9-98 (Aug. 14, 1998). As described above, the veteran's 
complaints of pain on motion have been considered in 
determining that a 10 percent evaluation by analogy to DCs 
5257-5099, as the veteran does not meet the criteria for a 
compensable evaluation without consideration of the 
subjective complaints of pain.  Thus, a separate compensable 
evaluation for pain is not warranted, since that evidence has 
already been considered in assignment of the compensable 
evaluation by analogy.  38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59. 
including by analogy, under DCs 5257-5099.

In the absence of any objective medical evidence of lateral 
instability or subluxation, there is insufficient evidence of 
functional loss and right knee pathology to support a 
conclusion that a rating in excess of 10 percent is 
warranted, regardless of the Diagnostic Code applied.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent. 

4.  Claim for higher initial evaluations for degenerative 
disc disease, lumbar spine

The veteran's service medical records disclose that he 
underwent laminectomy at L5 and diskectomy at L5-S1 in 
February 1987.  Examination of the lumbar spine by magnetic 
resonance imaging (MRI) in June 1995 showed bulging of the 
L5-S1 disc and circumferential bulging of the L4-L5 disc 
narrowing the neural foramen and compressing the thecal sac.  
In August 1995, the veteran complained of chronic low back 
pain, cramping, and numbness in the left leg.  There was some 
weakness of the left lower extremity.  The veteran was able 
to heel-and-toe walk well.  Deep tendon reflexes were 
decreased.  There was no spasm.  Straight leg raising was 
negative.  The examiner concluded that the veteran had a 
chronic pain syndrome which was would not respond well to 
surgery.  

Following his initial post-service VA examination in October 
1996, the RO granted service connection for degenerative disc 
disease, status post laminectomy L5-S1, with mild 
degenerative changes and radiculopathy to the left leg, to 
include spasms, numbness, and pain, initially assigning a 20 
percent evaluation, effective February 1, 1996; subsequently, 
the RO increased the evaluation to 40 percent, effective 
March 1, 1999, under 38 C.F.R. § 4.71a, DC 5010-5293.

On VA examination conducted in October 1996, the veteran had 
no postural abnormalities or abnormalities of the musculature 
of the back.  Range of motion included forward flexion to 90 
degrees, extension to 10 degrees, left and right lateral 
flexion to 10 degrees, and left and right rotation to 40 
degrees.  There was grimacing with extension.  Radiologic 
examination of the spine disclosed minimal hypertrophic 
changes of L4-L5, compatible with the veteran's age.

On VA examination conducted in November 1997, the veteran's 
cranial nerves were intact, deep tendon reflexes were 
symmetrical, toes were down-going, and strength was normal.  
The veteran had decreased sensation to pinprick in the left 
foot.  He was able to heel-and-toe walk without difficulty 
and there was no abnormality of gait.  The examiner concluded 
that the veteran had lumbosacral degenerative joint disease 
with a probable S1 radiculopathy on the left.

The veteran reported stiffness on morning awakening daily and 
low back pain for about four hours.  He reported that 
prolonged sitting aggravated his symptoms.  Lifting, 
stooping, and sleeping also aggravated his symptoms.  He 
reported no pain on motion and stated that he did not have 
flare-ups.  Forward flexion was to 75 degrees, extension to 
20 degrees, lateral flexion to 25 degrees, and right and left 
rotation to 55 degrees.  He reported pain radiating into the 
left leg after coughing or sneezing, as well as a dull ache 
in the left leg after prolonged sitting.

Private emergency treatment records dated in March 1999 
reflect that the veteran had acute, severe pain on palpation 
and on movement of the right lumbosacral area and in the 
gluteal area.  The examiner concluded that the veteran had 
lumbosacral muscle spasm.  Radiologic examination showed 
degenerative changes in the facet joints at L5-S1, and there 
was loss of disc space at the same level.  

On examination in April 1999, the veteran noted that he 
continued to work as a carpenter, which required walking and 
going up and down a ladder.

The veteran's service-connected back disability is evaluated 
under Diagnostic Codes 5293-5010, 38 C.F.R. § 4.71a.  DC 5293 
contemplates intervertebral disc syndrome. Intervertebral 
disc syndrome manifested by severe symptoms, with recurring 
attacks and intermittent relief, is assigned a 40 percent 
evaluation.  With pronounced symptoms, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief, a 60 percent 
evaluation, the maximum schedular evaluation available under 
DC 5293, is warranted.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id; see 
also VAOPGCPREC 36-97 (stating that, as DC 5293 contemplates 
limitation of motion, a rating based on limitation of motion 
in excess of 40 percent under DC 5292 could be assigned under 
DC 5293, and stating that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under DC 5293).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks, and a 40 percent evaluation 
is warranted for severe intervertebral disc syndrome with 
recurring attacks and with little intermittent relief. 

DC 5292 provides for a 10 percent evaluation for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion. 

A.  Evaluation from February 1, 1996 to March 1, 1999

During this period, the evidence reflects that the veteran 
had continued back pain, with some pain on motion of the 
back, and continuation of essentially the same symptoms 
present at the time of service separation, including 
decreased sensation in the left lower extremity, but deep 
tendon reflexes were present, there was no gait abnormality 
or muscle spasm, and the veteran continued to work.  

A 20 percent initial evaluation is assigned for the veteran's 
lumbar disability during this period under DCs 5010-5293.  An 
evaluation in excess of 10 percent is not available under 
5010, since the evaluation is for one segment of the spine, 
and a 10 percent evaluation is the highest schedular 
evaluation available under Diagnostic Code 5010, referencing 
Diagnostic Code 5003, when one major joint group is involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

An evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5293, as the medical evidence reflects that 
the veteran had moderate, but not severe, back pain, that he 
had recurring attacks but without objective evidence of 
muscle spasms, and there is no evidence of absent ankle jerks 
or any absence of deep tendon reflexes, nor is there 
objective evidence during this period that the veteran had 
other neurologic symptoms of a severity contemplated in the 
40 percent evaluation.  

The Board notes that the veteran has requested a separate 
compensable evaluation for his lower extremity symptoms and 
his lumbar back disability; however, as the RO informed the 
veteran, neurologic symptoms compatible with sciatic 
neuropathy of the lower extremities are among the criteria 
for a 20 percent evaluation for intervertebral disc syndrome 
under Diagnostic Code 5293.  As those symptoms have already 
been considered in assigning the 20 percent evaluation under 
Diagnostic Code 5293, those symptoms cannot be separately 
considered to warrant a compensable evaluation under another 
diagnostic code.  The Board notes that the veteran did not 
disagree with the RO's determination, in the July 1999 rating 
decision, that the lower extremity symptoms of intervertebral 
disc syndrome could not separately considered as the basis 
for another compensable evaluation in addition to the 
evaluation assigned for the veteran's lumbar spine 
disability, and the veteran has not referenced this 
contention in a timely substantive appeal.  

Application of criteria for evaluation based on loss of range 
of motion, Diagnostic Code 5292, would not result in an 
evaluation in excess of 20 percent during this time period.  
The evidence is against a finding that the veteran had severe 
limitation of range of motion, since his forward flexion was 
to 75 to 90 degrees, and there was grimacing (objective 
evidence of pain on motion) only with extension, but not with 
flexion.  The himself veteran reported that he continued to 
work full-time as a carpenter.  The veteran had essentially 
normal retained range of motion of the back, although there 
was pain with motion.  Even considering pain with motion, 
however, the veteran's symptoms during this period warrant at 
most a 20 percent evaluation, for moderate limitation of 
range of motion.  There is no medical evidence of ankylosis 
or complete immobility of the lumbar spine to supports an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.  

The veteran's symptoms, as factually ascertainable prior to 
March 1, 1999, do not meet or approximate the criteria for an 
evaluation in excess of 20 percent under any applicable 
diagnostic code.  The preponderance of the evidence is 
against an evaluation in excess of 20 percent prior to March 
1, 1999.

B. Evaluation from March 1, 1999

The evidence demonstrates that the veteran had objective 
findings of severe muscle spasm in March 1999.  While this 
acute episode, and the findings of increased chronic severity 
warrant an increased evaluation to 40 percent for the 
veteran's lumbosacral disability, there is no evidence that 
the veteran meets the criteria for a 60 percent evaluation.  
The evidence establishes that the veteran was not in severe 
pain at the time of the April 1999 VA examination; thus, the 
evidence clearly establishes that the veteran has 
intermittent relief from the episodes of severe pain. 
The Board has also considered diagnostic codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5294 and 5295.  Because 
there is no evidence of record to show that the veteran has 
been shown to have residuals of a fractured vertebra, 
complete bony fixation of the spine, ankylosis of the 
cervical, dorsal, or lumbar spine, limitation of motion of 
the cervical or dorsal spine, sacroiliac injury and weakness, 
the Board finds that no diagnostic code other than the 
assigned codes, Diagnostic Code 5101 and 5293, are applicable 
to warrant an increased evaluation in excess of 40 percent 
from March 1, 1999.  

Moreover, the evidence that the veteran continued to work as 
a carpenter establishes that he does not meet the criteria 
for "little intermittent relief" of pronounced 
symptomatology as required to approximate or meet the 
criteria for a 60 percent evaluation.  There is no evidence 
that the veteran now has absent ankle jerk reflexes, or has 
other pronounced neurologic findings.  The veteran has not 
alleged that he is no longer able to work as a carpenter, or 
that he is no longer able to do so on a full-time basis.  
Thus, the clear weight of the evidence is against a finding 
that the veteran's service-connected back disability is 60 
percent disabling.

11.  Claim for increased evaluation, right shoulder

The veteran's service medical records disclosed injury to the 
right shoulder in service.  On VA examination conducted in 
October 1996, the veteran reported injuring his shoulder on 
several occasions during service.  He complained of loss of 
strength in the right shoulder.  He reported inability to 
lift anything above right shoulder height, reporting that the 
shoulder "loses its strength" and the object drops.  The 
veteran also reported numbness of the right hand and index 
and middle finger.  There was crepitation of the right 
shoulder objectively on passive movement.  The veteran had 
external rotation of the right shoulder to 90 degrees, 
internal rotation to 90 degrees, abduction to 150 degrees and 
elevation to 150 degrees, with pain on abduction.  The 
veteran's left shoulder, with no service-connected disorder, 
had the same range of motion.  On VA radiologic examination, 
there were demonstrated degenerative changes in the right 
acromioclavicular joint.  The radiology report also noted 
that this type of finding could cause impingement on the 
rotator cuff.  The examiner concluded that the veteran had 
arthritis of the right shoulder.

On VA examination conducted in November 1997, the veteran's 
right shoulder motion was essentially the same as in the 
previous examination.

On VA examination conducted in April 1999, the veteran 
reported that he continued to work as a carpenter.  He 
complained of discomfort in the right arm and numbness in the 
right thumb, index, and middle fingers.  He complained of 
loss of strength in the right arm when working above shoulder 
height.  He reported that he had not missed any work because 
of shoulder problems.  There was no asymmetry of the 
shoulders.  There was no deltoid or acromioclavicular 
tenderness.  There was full range of motion of both 
shoulders.  There were mild hypertrophic changes of the right 
acromioclavicular joint on radiologic examination.

The veteran's right shoulder disability is currently 
evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 
5202-5010.  Under DC 5202, a 20 percent rating is warranted 
in either extremity (major or minor) for moderate deformity.  
A 20 percent rating is also warranted for recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes, and guarding of movement only at shoulder level.  
When there is marked deformity of the minor extremity, or 
frequent episodes and guarding of all arm movements of the 
minor extremity, a 20 percent rating is warranted.  A 30 
percent rating is warranted for marked deformity of the major 
extremity, or frequent episodes and guarding of all arm 
movements of the major extremity.  DC 5202.  

For limitation of motion of the shoulder, a 20 percent rating 
is warranted for motion at shoulder level in either 
extremity, and a 30 percent rating is warranted when motion 
of the major extremity is limited to midway between side and 
shoulder level.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5010, traumatic arthritis, when substantiated by x-
ray findings, is rated as degenerative arthritis under DC 
5003.  38 C.F.R. § 4.71a, DC 5010.  Degenerative or traumatic 
arthritis, when established by x-ray findings, is evaluated 
on the basis of limitation of motion under the diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion of the arm is evaluated under 38 C.F.R. § 4.71a, DC 
5201, which provides a 20 percent rating (the minimum 
schedular rating) where motion of the major or minor arm is 
limited to the shoulder level.  Normal range of motion for 
the shoulder is as follows: forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I. 

The finding of degenerative disease of the right should joint 
on radiologic examination warrants a 20 percent evaluation, 
since that is the minimum schedular evaluation for loss of 
range of motion due to arthritis.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5201.  However, the veteran does not meet or 
approximate the criteria for an evaluation in excess of 20 
percent under any other diagnostic code.  

In this case, the veteran retains 150 degrees of flexion and 
150 degrees of abduction, compared to normal range of motion 
to 180 degrees for each of those motions.  The veteran's 
internal and external rotation is normal.  Thus, he does not 
have loss of motion which meets the criteria for a 20 percent 
evaluation under Diagnostic Code 5201, except with 
consideration of arthritis and painful motion, and does not 
meet the criteria for a 30 percent evaluation under that 
diagnostic code even with consideration of arthritis and 
painful motion, including numbness in the right arm and hand.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  

There is no evidence of guarding of all arm movements, 
frequent dislocation, fibrous union, ankylosis, or any other 
criteria which satisfies a requirement for an evaluation in 
excess of 20 percent under a diagnostic code applicable to 
the shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-
5203.  The preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's right 
shoulder disability.


ORDER

Entitlement to service connection for hypertension is denied.
Entitlement to an increased (compensable) initial evaluation 
for gastritis, small hiatal hernia, from September 25, 1997, 
to May 11, 1998, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
from May 11, 1998 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee disability, variously diagnosed as arthritis 
or retropatellar pain syndrome, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease, lumbar spine, with 
radiculopathy to the left leg, from February 1, 1996, to 
March 1, 1999, is denied.

Entitlement to an evaluation in excess of 40 percent from 
March 1, 1999, for degenerative disc disease, lumbar spine, 
with radiculopathy to the left leg, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease, right shoulder, with 
radiculopathy to right arm and hand (major), is denied.


REMAND

The veteran's service separation examination, conducted in 
May 1995 does not disclose a diagnosis of a lung disorder.  
However, on VA examination conducted in October 1996, 
slightly more than six months after the veteran's service 
separation, mild changes of chronic obstructive pulmonary 
disease were noted.  Pulmonary function evaluation in January 
1990 included a notation that the veterans had smoked for 30 
years.  This reflects a smoking habit that began years before 
he entered service.  It is not indicated by arguments or the 
record that the veteran became nicotine dependent only after 
he entered service.  In a statement to the RO the veteran 
acknowledged that he had smoked a pack of cigarettes prior to 
service and increased his tobacco use during service.  (see 
his statement dated February 12, 1998)  The VA examiner did 
not provide an opinion as to whether the obstructive changes 
in the veteran's lungs were present in service, or were as at 
least as likely as not were caused by his use of cigarettes 
during his 20 years' service as opposed to his smoking prior 
to service.  Further factual development, to include 
obtaining a medical opinion regarding the likelihood that the 
veteran's lung disorder had its onset during or is related to 
service is required.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The issue still remains as to whether the veteran has lung 
pathology due to asbestos exposure during service.  It has 
been indicated that he probably did have such exposure during 
his duties while in service.  A reasonable possibility exists 
supporting his claim.  It must be determined by medical 
opinion, however, whether he has lung disease associated with 
asbestos exposure as opposed to years of tobacco use.  In 
addition, the RO may feel that additional development is 
indicated as required by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

On VA examination conducted in January 1998, the examiner 
noted that the veteran's (left)(right) eardrums were bulging, 
and indicated that it was possible that the veteran might 
have otitis media or blockage of his Eustachian tube, 
although the ears did not appear to be infected.  The 
examiner recommended further evaluation of the bulging 
eardrum.  That evaluation should be completed, and, if an ear 
disorder is present, the examiner should be asked to provide 
an opinion as to the probability that the current disorder is 
related to the veteran's service.  

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  VA clinical records relevant to the 
claims on remand should be obtained.  The 
veteran should also be afforded the 
opportunity to identify any private 
medical records not yet associated with 
the claims file which may be relevant to 
the remanded claims.  The RO should 
obtain the VA records, and should attempt 
to obtain the identified private records, 
after authorization from the veteran, and 
associate them with the claims file.

2.  The RO should schedule the veteran 
for a VA examination of the ears.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should 
determine whether it is at least as 
likely as not that the veteran has a 
current ear disorder manifested by or 
related to bulging eardrums, or any ear 
disorder which had its onset in or as a 
result of service.  

3.  The RO should schedule the veteran 
for a VA examination of the respiratory 
system.  The claims folder and a copy of 
this remand should be made available to 
and be reviewed by the examiner prior to 
the examination.  The examiner must be 
familiar with the veteran's history 
regarding his smoking and the years he 
was in service.  The examiner should also 
record the veteran's account of his 
smoking history and his asbestos 
exposure, if the latter is relevant, at 
the time of the examination.  The 
examiner should relate the clinical 
findings in detail and the special 
studies done previously, to determine 
whether the veteran has any respiratory 
disorder due to asbestos exposure or 
tobacco use.  If the veteran has current 
lung pathology, the examiner should 
provide an opinion whether it is at least 
as likely as not that the pathology is 
the result of asbestos exposure during 
service or is the result of tobacco use 
in service as opposed to being the result 
of tobacco use prior to service, or 
otherwise began during service.    

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports, and 
to the duty to notify the veteran of the 
evidence required to substantiate his 
claim, who will be responsible to obtain 
the evidence, and any other duty to 
inform or assist required under newly 
enacted legislation.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the 
requested examinations do not include all 
required opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2.  If any duty to notify 
or assist the veteran has not been 
completed, the RO should take any steps 
necessary to complete that action.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the claims remain denied, the veteran and his 
representative are to be furnished a supplemental statement 
of the case.  The case is then to be returned to the Board 
for final appellate decision.  




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 26 -


